DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) are: means for accessing an image…, a graphics editing application; means for, based on the tool parameters…, a tool tutorial shell associated with the object removal tool; means for communicating…, the tool tutorial data file; in claims 1-13. Applicant’s specification in paragraph [0062] recites the invention being executed by a computer or other machine, such as general-purpose computer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8-9, 11-12, 14, 16, and 19 are rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Chang (US PGPUB: 20190287197, Pub. Date: Sep. 19, 2019, hereinafter “Chang”).
Regarding independent claim 1, Chang teaches: A computer-implemented method, the method comprising: means for accessing an image, wherein the image is associated with a graphics editing application; (Chang − [0028] software application may be an editing application for editing image or video files (graphics editing application))
means for generating tool parameters based on executing a set of processing steps, of an object removal tool, on the image, (Chang − [0028] The software application may be an editing application for editing image or video files…to obtain desired editing results. For example, the native instruction service may provide instructions for adding or removing an image element, or changing a brightness or color of an image. Tool parameters such as contrast button 126 in Fig. 1. (see paragraph 0040))
wherein the object removal tool is a graphics editing tool of the graphics editing application; (Chang – [0040] Fig. 1,  image 116, contrast 126 button is part of the editing application (object removal tool). The editing application is consider the object removal tool.)
means for, based on the tool parameters and the image, automatically generating a tool tutorial data file, (Chang – [0013] portable tutorial format (PTF) file. [0029] The PTF file, executable code that may be provided for execution to the native instruction service of the editing application. In this way, a user may be provided with integrated, interactive, step-by-step instructions for performing the type of image editing desired, from within a context of the editing application itself. Fig. 10 example of PTF file (tool tutorial data file)) 
wherein automatically generating the tutorial data file is based on integrating the tool parameters and image data of the image into a tool tutorial shell associated with the object removal tool; (Chang – [0057] Further in FIG. 1, a feature extractor 146 may be configured to identify any and all application features of the software application 108 that may be relevant to one or more of the PTF files 142. [0058] The resulting features may then be used by a feature mapper 148 with respect to a particular PTF file of the PTF files 142. For example, as described in detail below, the feature mapper 148 may be configured to analyze a PTF file and determine references to included menu commands, or tool names, or other application features of the application 108. In particular, it will be appreciated that such references may not use a proper or complete name of corresponding application features.)
and means for communicating the tool tutorial data file to cause rendering of the tool tutorial data file. (Chang – [0064] Fig. 2 the tutorial content may include an image, video, audio, or other type of file that may be an example of the subject matter of the tutorial in question, represented by an image file 208.)
Regarding dependent claim 5, Chang teaches: wherein automatically generating the tool tutorial data file is based on integrating the tool parameters and image data of the image into a tool tutorial shell associated with the graphics editing tool. (Chang – [0013] portable tutorial format (PTF) file. [0029] The PTF file, executable code that may be provided for execution to the native instruction service of the editing application. In this way, a user may be provided with integrated, interactive, step-by-step instructions for performing the type of image editing desired, from within a context of the editing application itself. Fig. 10 example of PTF file (tool tutorial data file)) Regarding dependent claim 6, Chang teaches: wherein integrating the tool parameters and the image into the tool tutorial shell further comprises: accessing the tool tutorial shell, wherein the tool tutorial shell is in a portable tutorial format comprising chapters or sections of tutorial steps; (Chang − [0064] In the example of FIG. 2, the tutorial webpage 202 includes a plurality of steps of one or more procedures described by the tutorial, including a step 204 illustrated in FIG. 2 as “step 3.” Different steps in the tutorial are the sections of the tutorial step.)
and generating the tool tutorial data file based on mapping the tutorial steps to the tool parameters and image data of the image. (Chang − [0058] The resulting features may then be used by a feature mapper 148 with respect to a particular PTF file of the PTF files 142. For example, as described in detail below, the feature mapper 148 may be configured to analyze a PTF file and determine references to included menu commands, or tool names, or other application features of the application 108. In particular, it will be appreciated that such references may not use a proper or complete name of corresponding application features.)
Regarding independent claim 8, Chang teaches: A computerized system comprising: 
means for accessing an image, wherein the image is associated with a graphics editing application; (Chang − [0028] software application may be an editing application for editing image or video files (graphics editing application))
means for generating tool parameters based on executing a set of processing steps, of an object removal tool, on the image, (Chang − [0028] The software application may be an editing application for editing image or video files…to obtain desired editing results. For example, the native instruction service may provide instructions for adding or removing an image element, or changing a brightness or color of an image. Tool parameters such as contrast button 126 in Fig. 1. (see paragraph 0040))
wherein the object removal tool is a graphics editing tool of the graphics editing application; (Chang – [0040] Fig. 1,  image 116, contrast 126 button is part of the editing application (object removal tool). The editing application is consider the object removal tool.)
means for, based on the tool parameters and the image, automatically generating a tool tutorial data file, (Chang – [0013] portable tutorial format (PTF) file. [0029] The PTF file, executable code that may be provided for execution to the native instruction service of the editing application. In this way, a user may be provided with integrated, interactive, step-by-step instructions for performing the type of image editing desired, from within a context of the editing application itself. Fig. 10 example of PTF file (tool tutorial data file))
wherein automatically generating the tutorial data file is based on integrating the tool parameters and image data of the image into a tool tutorial shell associated with the object removal tool; (Chang – [0057] Further in FIG. 1, a feature extractor 146 may be configured to identify any and all application features of the software application 108 that may be relevant to one or more of the PTF files 142. [0058] The resulting features may then be used by a feature mapper 148 with respect to a particular PTF file of the PTF files 142. For example, as described in detail below, the feature mapper 148 may be configured to analyze a PTF file and determine references to included menu commands, or tool names, or other application features of the application 108. In particular, it will be appreciated that such references may not use a proper or complete name of corresponding application features.)
and means for communicating the tool tutorial data file to cause rendering of the tool tutorial data file. (Chang – [0064] Fig. 2 the tutorial content may include an image, video, audio, or other type of file that may be an example of the subject matter of the tutorial in question, represented by an image file 208.)
Regarding dependent claim 9, Chang teaches: wherein the tool tutorial shell comprises distinct portions corresponding to tutorials steps that are integrated with the tool parameters and the image data, wherein a tool parameter is a measurable identifier having a quantified value for one or more steps of the set of processing steps of a tool workflow of the object removal tool. (Chang – [0064] FIG. 2 illustrates screenshots of an example implementation of the system 100 of FIG. 1. In the example of FIG. 2, a tutorial webpage 202 is illustrated, and represents, e.g., the tutorial 118 of FIG. 1. In the example of FIG. 2, the tutorial webpage 202 includes a plurality of steps of one or more procedures described by the tutorial, including a step 204 illustrated in FIG. 2 as “step 3.” As referenced above with respect to FIG. 1, the tutorial webpage 202 also may include a plurality of advertisements and other ancillary content, represented in FIG. 2 by an example advertisement 206. Further, the tutorial content may include an image, video, audio, or other type of file that may be an example of the subject matter of the tutorial in question, represented by an image file 208.)
Regarding dependent claim 11, Chang teaches: wherein automatically generating the tutorial data file is based on integrating the tool parameters and image data of the image into a tool tutorial shell associated with the object removal tool, (Chang – [0013] portable tutorial format (PTF) file. [0029] The PTF file, executable code that may be provided for execution to the native instruction service of the editing application. In this way, a user may be provided with integrated, interactive, step-by-step instructions for performing the type of image editing desired, from within a context of the editing application itself. Fig. 10 example of PTF file (tool tutorial data file)) 
wherein the tool tutorial shell comprises distinct portions corresponding to tutorials steps that are integrated with the tool parameters and the image data. (Chang – [0064] FIG. 2 illustrates screenshots of an example implementation of the system 100 of FIG. 1. In the example of FIG. 2, a tutorial webpage 202 is illustrated, and represents, e.g., the tutorial 118 of FIG. 1. In the example of FIG. 2, the tutorial webpage 202 includes a plurality of steps of one or more procedures described by the tutorial, including a step 204 illustrated in FIG. 2 as “step 3.” As referenced above with respect to FIG. 1, the tutorial webpage 202 also may include a plurality of advertisements and other ancillary content, represented in FIG. 2 by an example advertisement 206. Further, the tutorial content may include an image, video, audio, or other type of file that may be an example of the subject matter of the tutorial in question, represented by an image file 208.)
Regarding dependent claim 12, Chang teaches: wherein integrating the tool parameters and the image into the tool tutorial shell further comprises: accessing the tool tutorial shell, wherein the tool tutorial shell is in a portable tutorial format comprising chapters or sections of tutorial steps; (Chang − [0064] In the example of FIG. 2, the tutorial webpage 202 includes a plurality of steps of one or more procedures described by the tutorial, including a step 204 illustrated in FIG. 2 as “step 3.” Different steps in the tutorial are the sections of the tutorial step.)
and generating the tool tutorial data file based on mapping the tutorial steps to the tool parameters and image data of the image. (Chang − [0058] The resulting features may then be used by a feature mapper 148 with respect to a particular PTF file of the PTF files 142. For example, as described in detail below, the feature mapper 148 may be configured to analyze a PTF file and determine references to included menu commands, or tool names, or other application features of the application 108. In particular, it will be appreciated that such references may not use a proper or complete name of corresponding application features.)
Regarding independent claim 14, Chang teaches: One or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system having a processor and memory, cause the processor to: (Chang − [0008] According to another general aspect, a system includes at least one memory including instructions, and at least one processor that is operably coupled to the at least one memory and that is arranged and configured to execute instructions that, when executed, cause the at least one processor to input a tutorial file including ordered instructions for performing an application function of a software application, and map the ordered instructions to corresponding application features of the software application.)
access an image, wherein the image is associated with a graphics editing application; (Chang − [0028] software application may be an editing application for editing image or video files (graphics editing application))
generate tool parameters based on executing a set of processing steps, of an object removal tool, on the image, (Chang − [0028] The software application may be an editing application for editing image or video files…to obtain desired editing results. For example, the native instruction service may provide instructions for adding or removing an image element, or changing a brightness or color of an image. Tool parameters such as contrast button 126 in Fig. 1. (see paragraph 0040))
wherein the object removal tool is a graphics editing tool of the graphics editing application; (Chang – [0040] Fig. 1,  image 116, contrast 126 button is part of the editing application (object removal tool). The editing application is consider the object removal tool.)
based on the tool parameters and the image, automatically generate a tool tutorial data file, (Chang – [0013] portable tutorial format (PTF) file. [0029] The PTF file, executable code that may be provided for execution to the native instruction service of the editing application. In this way, a user may be provided with integrated, interactive, step-by-step instructions for performing the type of image editing desired, from within a context of the editing application itself. Fig. 10 example of PTF file (tool tutorial data file))
wherein automatically generating the tutorial data file is based on integrating the tool parameters and image data of the image into a tool tutorial shell associated with the object removal tool; (Chang – [0057] Further in FIG. 1, a feature extractor 146 may be configured to identify any and all application features of the software application 108 that may be relevant to one or more of the PTF files 142. [0058] The resulting features may then be used by a feature mapper 148 with respect to a particular PTF file of the PTF files 142. For example, as described in detail below, the feature mapper 148 may be configured to analyze a PTF file and determine references to included menu commands, or tool names, or other application features of the application 108. In particular, it will be appreciated that such references may not use a proper or complete name of corresponding application features.)
and communicate the tool tutorial data file to cause rendering of the tool tutorial data file. (Chang – [0064] Fig. 2 the tutorial content may include an image, video, audio, or other type of file that may be an example of the subject matter of the tutorial in question, represented by an image file 208.)
Regarding dependent claim 16, Chang teaches: wherein the tool tutorial shell comprises distinct portions corresponding to tutorials steps that are integrated with the tool parameters and the image data, wherein a tool parameter is a measurable identifier having a quantified value for one or more steps of the set of processing steps of a tool workflow of the object removal tool. (Chang – [0064] FIG. 2 illustrates screenshots of an example implementation of the system 100 of FIG. 1. In the example of FIG. 2, a tutorial webpage 202 is illustrated, and represents, e.g., the tutorial 118 of FIG. 1. In the example of FIG. 2, the tutorial webpage 202 includes a plurality of steps of one or more procedures described by the tutorial, including a step 204 illustrated in FIG. 2 as “step 3.” As referenced above with respect to FIG. 1, the tutorial webpage 202 also may include a plurality of advertisements and other ancillary content, represented in FIG. 2 by an example advertisement 206. Further, the tutorial content may include an image, video, audio, or other type of file that may be an example of the subject matter of the tutorial in question, represented by an image file 208.)
Regarding dependent claim 19, Chang teaches: wherein integrating the tool parameters and the image into the tool tutorial shell further comprises: accessing the tool tutorial shell, wherein the tool tutorial shell is in a portable tutorial format comprising chapters or sections of tutorial steps; (Chang − [0064] In the example of FIG. 2, the tutorial webpage 202 includes a plurality of steps of one or more procedures described by the tutorial, including a step 204 illustrated in FIG. 2 as “step 3.” Different steps in the tutorial are the sections of the tutorial step.)
and generating the tool tutorial data file based on mapping the tutorial steps to the tool parameters and image data of the image. (Chang − [0058] The resulting features may then be used by a feature mapper 148 with respect to a particular PTF file of the PTF files 142. For example, as described in detail below, the feature mapper 148 may be configured to analyze a PTF file and determine references to included menu commands, or tool names, or other application features of the application 108. In particular, it will be appreciated that such references may not use a proper or complete name of corresponding application features.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPUB: 20190287197, Filed Date: Mar. 19, 2018) in view of Gupta (US PAT: 10628185, Filed Date: Feb. 8, 2019) Noting, Gupta was effectively field before the present application and includes different inventors 
Regarding dependent claim 2, Chang teaches: wherein the tool tutorial shell comprises distinct portions corresponding to tutorials steps that are integrated with the tool parameters and the image data, (Chang – [0064] FIG. 2 illustrates screenshots of an example implementation of the system 100 of FIG. 1. In the example of FIG. 2, a tutorial webpage 202 is illustrated, and represents, e.g., the tutorial 118 of FIG. 1. In the example of FIG. 2, the tutorial webpage 202 includes a plurality of steps of one or more procedures described by the tutorial, including a step 204 illustrated in FIG. 2 as “step 3.” As referenced above with respect to FIG. 1, the tutorial webpage 202 also may include a plurality of advertisements and other ancillary content, represented in FIG. 2 by an example advertisement 206. Further, the tutorial content may include an image, video, audio, or other type of file that may be an example of the subject matter of the tutorial in question, represented by an image file 208.)
Chang does not explicitly teach: wherein a tool parameter is a measurable identifier having a quantified value for one or more steps of the set of processing steps of a tool workflow of the graphics editing tool.
However, Gupta teaches: wherein a tool parameter is a measurable identifier having a quantified value for one or more steps of the set of processing steps of a tool workflow of the graphics editing tool. (Gupta – [Col. 14 ll. 34-47] The template 504 includes an ordering of the instructions that indicate how to render a guided tutorial, and the tutorial assembly module 124 can modify the template 504 to include adjustment parameters specific to a corresponding rendition image (and/or input image). For example, the instructions 506 correspond to guided tutorial instructions that interface with an associated application (e.g., the image-editing application 104 as shown and described with reference to FIG. 1) to provide guidance on how to access and adjust exposure parameters using the image editing controls 106 of the application. Based on the values included in the adjustment values 404 (quantified value), the tutorial assembly module 124 modifies a parameter 508 such that the exposure adjustment value is displayed during playback of the content-adapted guided tutorial 114.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Gupta as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Gupta provides Chang with the correct blemishing with an image based on measurement of the image pixels. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.
Regarding dependent claim 3, Chang does not explicitly teach: wherein generating the tool parameters are based on a set of tool processing steps comprises: accessing a measurable identifier of a tool parameter, wherein the measurable identifier corresponds to one or more steps of the set of processing steps; and determining a quantified value for the measurable identifier based on executing the one or more steps on image data of the image.
However, Gupta teaches: wherein generating the tool parameters are based on a set of tool processing steps comprises: accessing a measurable identifier of a tool parameter, wherein the measurable identifier corresponds to one or more steps of the set of processing steps; and determining a quantified value for the measurable identifier based on executing the one or more steps on image data of the image. (Gupta – The guided tutorial user interface 130 also displays guidance 134 that provides instructions on how a user can interact with the image-editing controls 106 of the image-editing application 104. For example, the guidance 134 identifies a particular image-editing control (e.g., a “Shadow Amount” slide control) and a particular adjustment value to apply (e.g., “35%). [Col. 14 ll. 34-47] The template 504 includes an ordering of the instructions that indicate how to render a guided tutorial, and the tutorial assembly module 124 can modify the template 504 to include adjustment parameters specific to a corresponding rendition image (and/or input image).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Gupta as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Gupta provides Chang with the correct blemishing with an image based on measurement of the image pixels. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.
Regarding dependent claim 10, Chang does not explicitly teach: wherein generating the tool parameters are based on a set of tool processing steps comprises: accessing a measurable identifier of a tool parameter, wherein the measurable identifier corresponds to one or more steps of the set of processing steps; and determining a quantified value for the measurable identifier based on executing the one or more steps on image data of the image.
However, Gupta teaches: wherein generating the tool parameters are based on a set of tool processing steps comprises: accessing a measurable identifier of a tool parameter, wherein the measurable identifier corresponds to one or more steps of the set of processing steps; and determining a quantified value for the measurable identifier based on executing the one or more steps on image data of the image. (Gupta – The guided tutorial user interface 130 also displays guidance 134 that provides instructions on how a user can interact with the image-editing controls 106 of the image-editing application 104. For example, the guidance 134 identifies a particular image-editing control (e.g., a “Shadow Amount” slide control) and a particular adjustment value to apply (e.g., “35%). [Col. 14 ll. 34-47] The template 504 includes an ordering of the instructions that indicate how to render a guided tutorial, and the tutorial assembly module 124 can modify the template 504 to include adjustment parameters specific to a corresponding rendition image (and/or input image).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Gupta as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Gupta provides Chang with the correct blemishing with an image based on measurement of the image pixels. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.
Regarding dependent claim 17, Chang does not explicitly teach: wherein causing the processor to generate the tool parameters based on executing the set of processing steps comprises: accessing a measurable identifier of a tool parameter, wherein the measurable identifier corresponds to one or more steps of the set of processing steps; and determining a quantified value for the measurable identifier based on executing the one or more steps on image data of the image.
However, Gupta teaches: wherein causing the processor to generate the tool parameters based on executing the set of processing steps comprises: accessing a measurable identifier of a tool parameter, wherein the measurable identifier corresponds to one or more steps of the set of processing steps; and determining a quantified value for the measurable identifier based on executing the one or more steps on image data of the image. (Gupta – The guided tutorial user interface 130 also displays guidance 134 that provides instructions on how a user can interact with the image-editing controls 106 of the image-editing application 104. For example, the guidance 134 identifies a particular image-editing control (e.g., a “Shadow Amount” slide control) and a particular adjustment value to apply (e.g., “35%). [Col. 14 ll. 34-47] The template 504 includes an ordering of the instructions that indicate how to render a guided tutorial, and the tutorial assembly module 124 can modify the template 504 to include adjustment parameters specific to a corresponding rendition image (and/or input image).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Gupta as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Gupta provides Chang with the correct blemishing with an image based on measurement of the image pixels. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPUB: 20190287197, Filed Date: Mar. 19, 2018) in view of Gupta (US PGPUB: 20200167893, Filed Date: Nov. 28, 2018) Noting, Gupta was effectively field before the present application and includes different inventors 
Regarding dependent claim 4, Chang does not explicitly teach: wherein the graphics editing tool is a spot healing tool associated with the step of tool processing steps, wherein the set of tool processing steps further comprises: detecting a face in the image; identifying a plurality of facial landmark points of the face; based on the face and the plurality landmark, executing skin area pruning on the image; detecting one or more spots on the image; generating a mask for the one or more spots of the image; identifying one or more healing-source regions of the image, wherein the one or more healing-source regions support healing corresponding one or more spots of the image; and generating the tool parameters based on the one or more spots of the image and the one or more healing-source region, wherein the tool parameters are healing parameters for the spot healing tool.
However, Gupta teaches: wherein the graphics editing tool is a spot healing tool associated with the step of tool processing steps, wherein the set of tool processing steps further comprises: detecting a face in the image; (Gupta − [0009] The face is detected in the source image including detecting facial feature points in the source image. The face is identified in the target image including detecting facial feature points in the target image. Facial feature point correspondence is determined between the facial feature points of the source image and the facial feature points of the target image. Region correspondence is determined between regions of the source image and regions of the target image using the facial feature point correspondence. The healing region of the face in the source image is transformed to a corresponding region of the face in the target image using the region correspondence.)
identifying a plurality of facial landmark points of the face; (Gupta − [0009] Facial feature point correspondence is determined between the facial feature points of the source image and the facial feature points of the target image.)
based on the face and the plurality landmark, executing skin area pruning on the image; (Gupta − [0009] According to one general aspect, systems and techniques for propagating spot healing edits from a source image to a target image includes receiving a source image depicting a face with a healing region and a target image depicting the face. The face is detected in the source image including detecting facial feature points in the source image. [0037] For example, spot healing edits may be made to an object, such as a face, in a photograph to remove blemishes and other imperfections in the photograph.)
detecting one or more spots on the image; (Gupta − [0037] As used herein, spot healing edits refers to edits made to an object in a source image to remove blemishes and other imperfections. For example, spot healing edits may be made to an object, such as a face, in a photograph to remove blemishes and other imperfections in the photograph.)
generating a mask for the one or more spots of the image; (Gupta − [0019] FIG. 6 is an example image of a target image. Target image has element 602 with spot blemish.)
identifying one or more healing-source regions of the image, wherein the one or more healing-source regions support healing corresponding one or more spots of the image; (Gupta − [0037] As used herein, spot healing edits refers to edits made to an object in a source image to remove blemishes and other imperfections. For example, spot healing edits may be made to an object, such as a face, in a photograph to remove blemishes and other imperfections in the photograph.)
and generating the tool parameters based on the one or more spots of the image and the one or more healing-source region, wherein the tool parameters are healing parameters for the spot healing tool. (Gupta − [0046] The application 108 and the spot healing tool 114 may implement the process 200 of FIG. 2,)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Gupta as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Gupta provides Chang with the removing blemishing such as spots within an image. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.
Regarding dependent claim 18, Chang does not explicitly teach: wherein the set of processing steps comprises: detecting a face in the image; identifying a plurality of facial landmark points of the face; based on the face and the plurality landmark, executing skin area pruning on the image; detecting one or more spots on the image; generating a mask for the one or more spots of the image; identifying one or more healing-source regions of the image, wherein the one or more healing-source regions support healing corresponding one or more spots of the image; and generating the tool parameters based on the one or more spots of the image and the one or more healing-source region, wherein the tool parameters are healing parameters for the spot healing tool.
However, Gupta teaches: wherein the set of processing steps comprises: detecting a face in the image; (Gupta − [0009] The face is detected in the source image including detecting facial feature points in the source image. The face is identified in the target image including detecting facial feature points in the target image. Facial feature point correspondence is determined between the facial feature points of the source image and the facial feature points of the target image. Region correspondence is determined between regions of the source image and regions of the target image using the facial feature point correspondence. The healing region of the face in the source image is transformed to a corresponding region of the face in the target image using the region correspondence.)
identifying a plurality of facial landmark points of the face; (Gupta − [0009] Facial feature point correspondence is determined between the facial feature points of the source image and the facial feature points of the target image.)
based on the face and the plurality landmark, executing skin area pruning on the image; (Gupta − [0009] According to one general aspect, systems and techniques for propagating spot healing edits from a source image to a target image includes receiving a source image depicting a face with a healing region and a target image depicting the face. The face is detected in the source image including detecting facial feature points in the source image. [0037] For example, spot healing edits may be made to an object, such as a face, in a photograph to remove blemishes and other imperfections in the photograph.)
detecting one or more spots on the image; (Gupta − [0037] As used herein, spot healing edits refers to edits made to an object in a source image to remove blemishes and other imperfections. For example, spot healing edits may be made to an object, such as a face, in a photograph to remove blemishes and other imperfections in the photograph.)
generating a mask for the one or more spots of the image; (Gupta − [0019] FIG. 6 is an example image of a target image. Target image has element 602 with spot blemish.)
identifying one or more healing-source regions of the image, wherein the one or more healing-source regions support healing corresponding one or more spots of the image; (Gupta − [0037] As used herein, spot healing edits refers to edits made to an object in a source image to remove blemishes and other imperfections. For example, spot healing edits may be made to an object, such as a face, in a photograph to remove blemishes and other imperfections in the photograph.)
and generating the tool parameters based on the one or more spots of the image and the one or more healing-source region, wherein the tool parameters are healing parameters for the spot healing tool. (Gupta − [0046] The application 108 and the spot healing tool 114 may implement the process 200 of FIG. 2,)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Gupta as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Gupta provides Chang with the removing blemishing such as spots within an image. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.

Claims 7, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPUB: 20190287197, Filed Date: Mar. 19, 2018) in view of Farrell ( US PGPUB: 20130179256, Filed Date: Jan. 11, 2012, hereinafter “Farrell”).
Regarding dependent claim 7, Chang teach: wherein causing the rendering of the tool tutorial data file is based on selectively rendering the tutorial data file based on determining that at least one of a plurality of user-based selective rendering conditions has been met; (Chang − [0041] the tutorial 118 may be customized for the specific user, or class of user (e.g., a novice, intermediate, or advanced user), and/or may be customized based on the type of instruction being given (e.g., image editing for highspeed photography, or other specific context). Type of user is a condition for determining how to render the PTF (tutorial data file).)
or wherein the tool tutorial data file is caused to be generated and then rendered on an interface that is integrated with the graphics editing application based on: (Chang − [0041] the tutorial 118 may be customized for the specific user, or class of user (e.g., a novice, intermediate, or advanced user), and/or may be customized based on the type of instruction being given (e.g., image editing for highspeed photography, or other specific context). Type of user is a condition for determining how to render the PTF (tutorial data file).)
Chang does not explicitly teach: determining that the user is a freemium user and the user clicks on a particular editing tool; determining that the user has not tried a particular tool after a certain duration; or determining that a user is facing challenges while using a particular tool.
However, Farrell teaches: determining that the user is a freemium user and the user clicks on a particular editing tool; (Farrell − Operation 408 determines the user is clicking a function that are only available in the full version. For example, a spreadsheet program may not allow the full capabilities of manipulating tables, or a word processing program may not allow the full capabilities for editing styles or using templates. Once the solicitation logic 220a in operation 412 determines that the currently invoked functions are related to functions only available in the full version, the solicitation logic 220a. could inform the user of the availability of these functions in the full version in operation 414. The starter application is free/trial version.)
determining that the user has not tried a particular tool after a certain duration; or determining that a user is facing challenges while using a particular tool. (Farrell − Operation 408 determines the user is clicking a function that are only available in the full version. For example, a spreadsheet program may not allow the full capabilities of manipulating tables, or a word processing program may not allow the full capabilities for editing styles or using templates. Once the solicitation logic 220a in operation 412 determines that the currently invoked functions are related to functions only available in the full version, the solicitation logic 220a. could inform the user of the availability of these functions in the full version in operation 414.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Farrell as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Farrell provides Chang with the ability to help a user select a full version to provide additional editing functions. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.
Regarding dependent claim 13, Chang teaches: wherein causing the rendering of the tool tutorial data file is based on selectively rendering the tutorial data file based on determining that at least one of a plurality of user-based selective rendering conditions has been met; (Chang − [0041] the tutorial 118 may be customized for the specific user, or class of user (e.g., a novice, intermediate, or advanced user), and/or may be customized based on the type of instruction being given (e.g., image editing for highspeed photography, or other specific context). Type of user is a condition for determining how to render the PTF (tutorial data file).)
or wherein the tool tutorial data file is caused to be generated and then rendered on an interface that is integrated with the graphics editing application based on: (Chang − [0041] the tutorial 118 may be customized for the specific user, or class of user (e.g., a novice, intermediate, or advanced user), and/or may be customized based on the type of instruction being given (e.g., image editing for highspeed photography, or other specific context). Type of user is a condition for determining how to render the PTF (tutorial data file).)
Chang does not explicitly teach: determining that the user is a freemium user and the user clicks on a particular editing tool; determining that the user has not tried a particular tool after a certain duration; or determining that a user is facing challenges while using a particular tool.
However, Farrell teaches: determining that the user is a freemium user and the user clicks on a particular editing tool; (Farrell − Operation 408 determines the user is clicking a function that are only available in the full version. For example, a spreadsheet program may not allow the full capabilities of manipulating tables, or a word processing program may not allow the full capabilities for editing styles or using templates. Once the solicitation logic 220a in operation 412 determines that the currently invoked functions are related to functions only available in the full version, the solicitation logic 220a. could inform the user of the availability of these functions in the full version in operation 414. The starter application is free/trial version.)
determining that the user has not tried a particular tool after a certain duration; or determining that a user is facing challenges while using a particular tool. (Farrell − Operation 408 determines the user is clicking a function that are only available in the full version. For example, a spreadsheet program may not allow the full capabilities of manipulating tables, or a word processing program may not allow the full capabilities for editing styles or using templates. Once the solicitation logic 220a in operation 412 determines that the currently invoked functions are related to functions only available in the full version, the solicitation logic 220a. could inform the user of the availability of these functions in the full version in operation 414.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Farrell as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Farrell provides Chang with the ability to help a user select a full version to provide additional editing functions. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.
Regarding dependent claim 15, Chang does not explicitly teach: wherein causing the processor to access the image comprises accessing the image based on a user-selection to launch the object removal tool, wherein the object removal tool is a premium graphics editing tool for the graphics editing application, wherein the graphics editing application is provided as a freemium service comprising at least one free graphics editing tool and the premium graphics editing tool.
However, Farrell teaches: wherein causing the processor to access the image comprises accessing the image based on a user-selection to launch the object removal tool, wherein the object removal tool is a premium graphics editing tool for the graphics editing application, wherein the graphics editing application is provided as a freemium service comprising at least one free graphics editing tool and the premium graphics editing tool. (Farrell − Operation 408 determines the user is clicking a function that are only available in the full version. For example, a spreadsheet program may not allow the full capabilities of manipulating tables, or a word processing program may not allow the full capabilities for editing styles or using templates. Once the solicitation logic 220a in operation 412 determines that the currently invoked functions are related to functions only available in the full version, the solicitation logic 220a. could inform the user of the availability of these functions in the full version in operation 414. The starter application is free/trial version.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Farrell as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Farrell provides Chang with the ability to help a user select a full version to provide additional editing functions. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.
Regarding dependent claim 20, Chang teaches: wherein causing the rendering of the tool tutorial data file is based on selectively rendering the tutorial data file based on determining that at least one of a plurality of user-based selective rendering conditions has been met; (Chang − [0041] the tutorial 118 may be customized for the specific user, or class of user (e.g., a novice, intermediate, or advanced user), and/or may be customized based on the type of instruction being given (e.g., image editing for highspeed photography, or other specific context). Type of user is a condition for determining how to render the PTF (tutorial data file).)
or wherein the tool tutorial data file is caused to be generated and then rendered on an interface that is integrated with the graphics editing application based on: (Chang − [0041] the tutorial 118 may be customized for the specific user, or class of user (e.g., a novice, intermediate, or advanced user), and/or may be customized based on the type of instruction being given (e.g., image editing for highspeed photography, or other specific context). Type of user is a condition for determining how to render the PTF (tutorial data file).)
Chang does not explicitly teach: determining that the user is a freemium user and the user clicks on a particular editing tool; determining that the user has not tried a particular tool after a certain duration; or determining that a user is facing challenges while using a particular tool.
However, Farrell teaches: determining that the user is a freemium user and the user clicks on a particular editing tool; (Farrell − Operation 408 determines the user is clicking a function that are only available in the full version. For example, a spreadsheet program may not allow the full capabilities of manipulating tables, or a word processing program may not allow the full capabilities for editing styles or using templates. Once the solicitation logic 220a in operation 412 determines that the currently invoked functions are related to functions only available in the full version, the solicitation logic 220a. could inform the user of the availability of these functions in the full version in operation 414. The starter application is free/trial version.)
determining that the user has not tried a particular tool after a certain duration; or determining that a user is facing challenges while using a particular tool. (Farrell − Operation 408 determines the user is clicking a function that are only available in the full version. For example, a spreadsheet program may not allow the full capabilities of manipulating tables, or a word processing program may not allow the full capabilities for editing styles or using templates. Once the solicitation logic 220a in operation 412 determines that the currently invoked functions are related to functions only available in the full version, the solicitation logic 220a. could inform the user of the availability of these functions in the full version in operation 414.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Chang, and Farrell as each inventions relates to generating interactive tutorial and integrating into a software application. Adding the teaching of Farrell provides Chang with the ability to help a user select a full version to provide additional editing functions. Therefore, providing the benefit of improving the aesthetic of an image using software editing tools.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177